ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
The Boeing Company                           )      ASBCA No. 60638
                                             )
Under Contract No. Fl 9628-01-D-0016         )

APPEARANCES FOR THE APPELLANT:                      Andrew E. Shipley, Esq.
                                                    Seth H. Locke, Esq.
                                                     Perkins Coie LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Douglas R. Jacobson, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Bloomington, MN

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 12 January 2017
                                                       /7?               ,hi;
                                                 -"2~~~~4---
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60638, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals